Citation Nr: 0818938	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left hip disability 
on a secondary basis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee, status post 
arthrotomy and medial meniscectomy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board notes that there is some 
question concerning whether the veteran has perfected an 
appeal with respect to the denial of service connection for 
left hip disability; however, the RO has certified this issue 
for appellate consideration.  Therefore, the Board finds that 
it has jurisdiction over this issue.  See Gonzalez-Morales, 
16 Vet. App. 556, 557 (2003).

During the pendency of the veteran's appeal, a May 2006 
rating decision granted entitlement to service connection for 
laxity of the right knee with an evaluation of 10 percent 
from March 29, 2004.  It does not appear from the record that 
the veteran is seeking appellate review with respect to this 
decision.

The issue of entitlement to a higher initial rating for 
degenerative joint disease of the right knee is addressed in 
the remand that follows the order section of this decision.


FINDING OF FACT

The veteran's left hip disability was not caused or 
permanently worsened by service-connected disability.


CONCLUSION OF LAW

Left hip disability is not proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
explicit notice that he should submit any evidence in his 
possession that pertains to his claim and notice concerning 
the disability-rating and effective-date elements of the 
claims, by letters mailed in April 2004 and June 2006.  
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
left hip disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
was no more than harmless error.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
an VA examination in response to his claim.  Neither the 
veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.





Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation, as set forth 
above.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The record reflects that the veteran underwent a left total 
hip replacement in September 2002 because of advanced 
osteoarthritis.  

The veteran contends that service connection is warranted for 
his left hip disability because developed as a result of gait 
impairment from his service-connected right knee disability.  
The Board notes that the veteran's service-connected 
disabilities include disabilities of both knees.


Only one item of medical evidence addresses the question of 
what, if any, relationship exists between the veteran's left 
hip disability and service-connected disability.  In July 
2004, the veteran was afforded a VA examination for the 
specific purpose of determining the answer to that question.  
Following the examination of the veteran and a review of the 
claims folder, the VA examiner opined that the veteran's 
osteoarthritis of his left hip had not been produced by any 
gait disturbances due to the knee condition.  The examiner 
stated that the hip joint is a ball-and-socket joint and 
hence is not subject to the torsional stresses that occur 
with the hinge joints such as the knee.  The examiner added 
that the degenerative joint disease occurred many years 
following his service-connected knee injuries.  The VA 
examiner specifically discounted the relationship between the 
left total hip replacement and any impairment of the knees.  

The evidence of a nexus between the veteran's left hip 
disability and service-connected disability is limited to the 
statements of the veteran and his spouse.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the veteran and his spouse, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that service connection is 
not warranted for the veteran's left hip disability.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against this 
claim.


ORDER

Entitlement to service connection for left hip disability on 
a secondary basis is denied.





REMAND

The veteran is also seeking a higher initial rating for his 
service-connected degenerative joint disease of the right 
knee, status post arthrotomy and medial meniscectomy.  The 
record reflects that he was most recently afforded a VA 
examination to determine the current degree of severity of 
this disability in March 2006.  The examiner stated that the 
veteran had advanced degenerative joint disease of the right 
knee and that it is likely that the veteran will require a 
total knee replacement in the not too distant future.  While 
this suggests that the disability is more than 10 percent 
disabling, the range of motion findings reported by the 
examiner do not justify more than a 10 percent rating.  
However, the Board notes that the examination report does not 
provide adequate information concerning the extent of any 
functional impairment due to pain.  In this regard, the Board 
notes that the examiner did not identify the specific 
excursion of motion accompanied by pain, nor did he provide 
an assessment of he degree of severity of any pain.  In light 
of these circumstances, the Board has determined that the 
veteran should be afforded another VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his right knee disability 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected 
degenerative joint disease of the right 
knee, status post arthrotomy and medial 
meniscectomy  The claims folder must be 
made available to and reviewed by the 
examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


